EXHIBIT 12 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges and preferred stock dividends) Year ended September 30, Earnings: Pre-tax income excluding noncontrolling interests $ Fixed charges Less:Preferred stock dividends - Earnings $ Fixed charges: Interest expense $ Estimated interest portion within rental expense Amortization of debt issuance cost 32 - - Preferred stock dividends - Total fixed charges $ Ratio of earnings to fixed charges and preferred stock dividends We calculated our ratio of earnings to fixed charges and preferred stock dividends by adding pre-tax income excluding noncontrolling interests, plus fixed charges minus preferred stock dividends and dividing that sum by our fixed charges.Our fixed charges for this ratio consist of interest expense, the portion of our rental expense deemed to represent interest (calculated as one third of rental expense), amortization of debt issuance costs and preferred stock dividends.
